DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 11 May 2022 to the previous Office action dated 17 February 2022 is acknowledged. Pursuant to amendments therein, claims 1, 5, 10, and 14 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 1 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 June 2021.
It is also noted that further constituent cysteine is an elected species.  Election was made without traverse in the reply filed on 02 June 2021.
Claims 10 and 14 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a composition, and recites components thereof, but fails to recite a transitional phrase/term indicating whether such component listing is open-ended (e.g., comprising) or closed (e.g., consisting of), and thus the resulting claim is incomplete and indefinite.  For purposes of compact prosecution, the composition in the claim is interpreted herein as being closed to the listed components and none else, since the remarks indicate such is the intent.  Claim 14 is rejected as depending upon a rejected claim without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2010/0009014 A1; published 14 January 2010; of record) in view of Ogawa et al. (JP 2011-190243 A; published 29 September 2011; of record; citations herein to English machine translation made 12 February 2022; of record).
Mao et al. discloses administrating an effective amount of a composition for inhibiting the formation of body fat wherein the composition comprises a lactoferrin and a trivalent chromium compound such as chromium (III) chloride hexahydrate (claim 8) wherein the lactoferrin and trivalent chromium compound form a complex (paragraph [0017]) wherein example compositions comprise 0.5 g chromium (III) chloride hexahydrate and 3 g lactoferrin out of a total 299.5 g (Example 1; paragraph [0023]) and 1 g chromium (III) chloride hexahydrate and 60 g lactoferrin out of a total 200,461 g (Example 2; paragraph [0024]) and 154.5 g chromium (III) chloride hexahydrate and 3 g lactoferrin out of a total 75,187.5 g (Example 3; paragraph [0025]) wherein water may be added to the composition (paragraph [0019]) wherein the composition may be added to a dairy product such as milk powder (paragraph [0016]).
Thus, Example 1 contains 0.5g/299.5g * 100% = about 0.1 wt% chromium (III) chloride hexahydrate and 3g/299.5g * 100% = about 1 wt% lactoferrin; and Example 2 contains 1g/200,461g * 100% = about 0.0005 wt% chromium (III) chloride hexahydrate and 60g/200,461g * 100% = about 0.03 wt% lactoferrin; and Example 3 contains 154.5g/75,187.5g * 100% = about 0.2 wt% chromium (III) chloride hexahydrate and 3g/75,187.5g * 100% = about 0.004 wt% lactoferrin.
Mao et al. does not disclose taurine as claimed.
Ogawa et al. discloses taurine as an active agent for reducing visceral fat thereby improving obesity (abstract) wherein taurine is administered in food at 5 wt% (Test Example 1 page 7).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mao et al. and Ogawa et al. by adding 5 wt% of taurine as in Ogawa et al. to the composition of Mao et al. as discussed above, with a reasonable expectation of success, wherein the composition of Mao et al. includes lactoferrin, chromium (III) chloride hexahydrate, and milk powder, as discussed above.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of weight loss by adding an additional fat reducing / weight loss active ingredient thereto as suggested by Ogawa et al., and given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., compounds/compositions known for weight loss) per MPEP 2144.06(I).
Regarding the claimed recitation of 0.1-1 parts by weight trivalent chromium compound, 1-20 parts by weight lactoferrin, and 1000-10,000 parts by weight taurine, all based on the total weight of the composition, such recitation specifies a weight ratio of the three named components.  Given that such recitation is a ratio, such ratio can be for example divided by 1000 and thus expressed as 0.0001-0.001 : 0.001-0.02 : 1-1000 (trivalent chromium compound : lactoferrin : taurine).  As discussed above, Mao et al. discloses concentrations of chromium (III) chloride hexahydrate of about 0.0005-0.2 wt% and lactoferrin of about 0.004-1 wt%, and Ogawa et al. discloses a concentration of taurine of 5 wt%, resulting in a weight ratio of about 0.0005-0.2 : about 0.004-1 : 5 when the teachings are combined, which ratio overlaps the claimed ratio of 0.0001-0.001 : 0.001-0.02 : 1-1000, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. in view of Ogawa et al. as applied to claim 10 above, and further in view of Lee et al. (US 2005/0048147 A1; published 03 March 2005; of record).
Mao et al. and Ogawa et al. are relied upon as discussed above.
Mao et al. and Ogawa et al. do not disclose cysteine as in claim 14.
Lee et al. discloses compositions for weight management (title) comprising bioactive compounds including one or more amino acids including cysteine wherein the composition may be extracted from fenugreek (abstract) wherein examples contain 0.79% and 0.67% cysteine (paragraph [0100]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mao et al., Ogawa et al., and Lee et al. by including the cysteine of Lee et al. in the composition of Mao et la. in view of Ogawa et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of weight loss by adding an additional weight loss active ingredient thereto as suggested by Lee et al., and given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., compounds/compositions known for weight loss) per MPEP 2144.06(I).
Regarding the claimed recitation of 100-5000 parts by weight of cysteine based on the total weight of the composition, such recitation read in combination with the previously claimed parts by weight limitations as discussed above specifies a weight ratio in combination with the three previously named components as discussed above.  Given that such recitation is a ratio, such ratio can be for example divided by 1000 as discussed above and thus expressed as 0.1-5.  As discussed above, Lee et al. discloses concentrations of cysteine of 0.79 and 0.67%, which lie within the claimed ratio.

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Ogawa et al. teaches that addition of taurine increased body weight in the absence of exercise, thus teaching away from the invention (remarks pages 6-8).  In response, the instantly claimed invention does not exclude exercise.
Applicant also argues that Test Example 2 and Fig. 3 in the instant specification demonstrate unexpected results (remarks pages 8-9), however, trivalent chromium-lactoferrin complex and taurine are both known weight loss active ingredients as noted in the prior art cited above, and thus such results are not unexpected.  Moreover, such purported unexpected results are not commensurate in scope with the claimed invention in that Preparation 2 purportedly produces such results but the claims are not limited to Preparation 2.  Although applicant asserts that claim 10 is limited to Preparation 2 (plus optional cysteine), such is not the case, as Preparation 2 includes all components in specific amounts/concentrations whereas claim 10 is not so limited, and includes specific method steps for preparing the complex which would affect the structure of the resulting complex whereas claim 10 does not include such steps.  Although the specification discloses various ways to prepare the composition, only Preparation 2 as prepared in a particular manner is shown to exhibit asserted unexpected results, and thus the claims must be limited to Preparation 2 in order to be commensurate in scope with such asserted unexpected results (but as noted above the results are also not unexpected).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617